Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 7/27/22.
IDS submitted on 7/27/22 has been considered.
Claims 1-20 are now pending and have been addressed below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: Identifying Statutory Categories
In the instant case, claims 1-6 are directed to a method. Claims 7-12 are directed to a system. Claims 13-20 are directed to a non-transitory computer readable storage medium. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Claims 1-6, 7-12 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under Step 2A: Prong 1 of the two-part analysis from Alice Corp., the claimed invention recites an abstract idea. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. See October 2019 Update: Subject Matter Eligibility, Section I. The independent claim 1, 7 and 13 recite methods that identifying a plurality of assets within a complex asset environment; obtaining information regarding each of the plurality of assets within the complex asset environment; and, performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation determining utilization of assets within complex asset environment, arranging tangible and intangible assets to perform the particular function.
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (commercial interactions such as marketing or sales activities or  behavior, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. These limitations describe the abstract idea of performing sales operations which is a fundamental economic principle or practice. That is, other than reciting the structural elements (such as a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendation module, machine learning), the claims are directed to obtaining sales information, analyzing the data, and providing a sales facilitation operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. 	With respect to Step 2A: Prong 2, the claims include the additional elements of – a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendation module, machine learning, however these elements do not integrate the judicial exception is not integrated into a practical application because the claim merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and link the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).  The additional limitations of a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendation module, machine learning are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite performing sales operations and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendation module, machine learning; however these elements do not integrate the judicial exception is not integrated into a practical application because the claim merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and link the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitation of machine learning; using the machine learning engine are recited at a high level of generality. Soundar (US 2016/0212266) discloses a machine learning model and training of the model based on collected data ([0217]). The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims provide information of the data collection and performing sales operations which is part of the abstract idea. The claims are not patent eligible.	With respect to the sales facilitation architecture, a processor, a data bus, a non-transitory medium these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0016 details “The information handling system 100 includes a processor (e.g., central processor unit or “CPU”) 102, input/output (I/O) devices 104, such as a display, a keyboard, a mouse, a touchpad or touchscreen, and associated controllers, a hard drive or disk storage 106, and various other subsystems 108. In various embodiments, the information handling system 100 also includes network port 110 operable to connect to a network 140”.  Further, see Applicants specification para 0015 recites “The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory. Para. [0024], [0036] Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers, Random Arrays of Independent Disks (RAID) storage units, their associated internal and external components, and so forth.” Further, the limitation of machine learning engine and training a machine learning engine using results are recited at high level. Specification [0086] recites the machine learning operations may be implemented, and the method by which their results may be used by the sales facilitation system 118, is a matter of design choice. These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	With respect to the user interface/sales facilitation architecture, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 
	Dependent claims 2-6, 8-12, and 14-20 add additional limitations,  such as  2the information regarding the configuration of the plurality of assets comprises 3information from a plurality of data sources; the sales facilitation operation comprises providing an asset performance solution, the 3asset performance solution comprising a sales facilitation solution that meets 4an asset performance objective;  the asset performance objective is set by at least one of a seller of the assets and a 3prospective buyer of the assets; the sales facilitation solution includes an option of providing assets having improved 3utilization when compared to assets presently within the complex asset environment; determination of the improved utilization is performed by an asset utilization service, 3the asset utilization service including an asset workload service and an asset 4performance service but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 7 and 13. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment, therefore claims are directed to abstract idea.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 2014/0122240) in view of Ramamurthy et al. (US 7,080,077 B2), further in view of Gruby (US 2015/0339445 A1)

Regarding claims 1, 7 and 13,    Olsen discloses the computer-implementable method/system/medium for performing a sales facilitation operation via a sales facilitation system ([0002] processing and managing recurring revenue asset information, for example in support of sales execution and opportunity management), the sales facilitation system comprising an access module ([0038] a recurring revenue management system can access data records and formatted data from systems such as entitlement systems, [0039] The recurring revenue management system can provide one or more application programming interfaces (APIs) or other standardized interface (access module) to access service renewal assets  [0060] dashboard (access module) allows a user of the system to access data pertaining to one or more metrics or view on the sales data based on a user role.)
Olsen discloses a sale facilitation engine comprising a machine learning operation ([0096] a set of parameters representative of a specific offer can be analyzed by a predictive model based on outcomes of other offers, either within a given commercial entity or across aggregated data generated by more than one commercial entity to calculate a predicted outcome for that offer.  [0098] Predictive models consistent with implementations of the current subject matter can be built using machine learning approaches such as survival analysis, clustering, and regression analysis.);
Olsen discloses identifying a plurality of assets within a complex asset environment ([0009] selecting a filtered set of service assets to be used as a source population for opportunity generation., Fig 5 # 502 and [0056]); the complex asset environment comprising a collection of interrelated asset implemented to work in combination with one another for a particular purpose (Fig. 3 # 302, 304 and [0040] asset data model 300 can include product data objects 302, recurring revenue asset data objects 304, opportunity data objects 306, [0051] Fig 4 shows a sales process for a service asset 402.  The service asset 402 is related to a covered asset 404 that has been previously sold, leased, etc. to a customer by a commercial entity) the plurality of assets comprising tangible and intangible assets ([0033] Data relating to service assets or other recurring revenue assets, referred to herein as "recurring revenue data," can include information pertaining to what a commercial entity has sold (tangible), such as for example services (intangible contract sales), products for which related services can be sold, etc. (e.g. the covered assets).)
Olsen discloses obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment ([0039] The recurring revenue management system can provide one or more application programming interfaces (APIs) or other standardized interface (access module) to access service renewal assets (information about assets) in the recurring revenue repository, and the recurring revenue repository information model used by the repository provides a uniform means of analyzing, searching, and manipulating recurring revenue data. [0051] Fig 4 shows a sales process for a service asset 402.  The service asset 402 is related to a covered asset 404 that has been previously sold, leased, etc. to a customer by a commercial entity [0056] a collection of data objects including asset data objects (information) associated with service assets providing recurring revenue streams to a commercial entity. The relevant information can be stored in an asset data object associated with the expiring service asset or in a contact data object having a relationship with the asset data object associated with the expiring service asset, [0060] dashboard allows a user of the system to access data pertaining to one or more metrics or view on the sales data based on a user role., [0085] provide one or more pieces of information relating to a covered asset), the information regarding each of the plurality of assets comprising information from a plurality of data sources ([0035] FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202.  Among other possible data sources, the external client systems 114 referenced in FIG. 1 can include one or more of an entitlement system 204, an order management system 206, a pricing system 210, a product master database 212, a sales force automation system 214, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224, [0034] asset data model[0088]); 
Olsen discloses the information regarding each of the plurality of assets comprising respective asset data ([0039]-[0040] a asset data model 300 that can include interrelated data objects 301 that support the recurring revenue management features and functions. Product data objects 302 represent products (e.g. covered assets), which as noted above in reference to FIG. 1, can include items sold to customers and can be considered as part of the customer's installed base of covered assets., [0044]), 
Olsen discloses performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment ([0029], Fig 5 # 504-506 creating new service offer for service asset and [0057] opportunity generation can optionally include more complex logic to automatically add appropriate add-on services to the offers or to create offers corresponding to cross-sell opportunities.), the sales facilitation operation determining utilization of assets within the complex asset environment ([0035] user adoption and usage data sources 222., [0067], [0079] an asset data model track reasons, explanations, etc. relating to resolution of an opportunity, group of opportunities, a single offer, etc. (e.g. a "why" regarding a win or loss outcome for a given opportunity or offer), [0086] A service asset 402 generally has a current term 1402, which further includes an expiration date.  A service asset 402 also generally has a current service level (usage/utilization) 1404 associated with it as well as a current contract value 1406.). 
Olsen teaches the sales facilitation engine comprising a machine learning engine ([0096] a set of parameters representative of a specific offer can be analyzed by a predictive model based on outcomes of other offers, either within a given commercial entity or across aggregated data generated by more than one commercial entity to calculate a predicted outcome for that offer.  [0098] Predictive models consistent with implementations of the current subject matter can be built using machine learning approaches such as survival analysis, clustering, and regression analysis.); each of the plurality of sales facilitation solutions comprising a candidate complex asset environment meeting a sales objective ([0059] a business objective created via a top-down approach, such as a desired goal set, [0067] a predicted outcome for the set of offers is recalculated based on the set of parameters comprising the updated at least one constraint., Fig 10# 1010-1012 update constraints for offer based on objective); the sales facilitation engine comprising a total cost of ownership and return on investment module ([0005] the commercial entity's existing investments in sales personnel, sales processes, and information systems are typically directed to, and are optimized and supported with appropriate technology for, achieving maximum revenue performance in the product or services sales business, [0054] total asset value (cost of ownership), projected revenue (ROI) to drive sales program. Asset data model used in generation of offers and opportunities, [0058] The data displayed can optionally be dynamically updated to reflect an at least near real time view on the status of the install base 602, data quality 604, data import statistics 606, value of the recurring revenue asset stream (e.g. both assuming renewal of contracts at their existing value 610 and with some amount of upsell 612, projected service asset revenue (e.g. with projections for a benchmark amount 614, a historic trend 616, and a "what-if" or hypothetical prediction based on one or more user-configurable parameters 620). ), an analytics/recommendations module ([0027] analytics framework supports role specific dashboard, opportunities for sales of renewal of new or existing assets, Fig 6 shows analytics module), and a machine learning engine ([0098] predictive models using machine learning such as survival analysis, clustering and regression analysis), the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment ([0086]-[0087] Using the relationships between the data objects 301 in the asset data model 300, links can be identified and exploited between covered assets 404 that are part of an installed product base at a customer and recurring revenue assets (service assets 402), [0047] expected value analyses (e.g. projected future revenue, product margin analyses, etc.) (ROI), Fig 8 and [0060] real time performance statistics reported by analytical tools embedded in a dashboard. The dashboard shown in the view 800 can an overview tab or page as well as various tabs or pages linked from the overview that enable a deeper dive into the collected sales data to allow a user of the system to access data pertaining to one or more metrics or view on the sales data based on a user role. ), the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations ([0086] The offer 406 includes an offer term 1410, and offer service level 1412, and an offer target amount 1414. The offer term 1410 indicates the proposed period of time for which the service asset 402 is to be renewed., [0080] an outcome code can indicate, one or more of a replacement of the product (recommendation) by the customer ), the machine learning engine being implemented to perform a machine learning operation ([0098] using machine learning approaches such as survival analysis, clustering, and regression analysis); and using results from the machine learning operations to facilitate future sales opportunities ([0097]-[0098] Predictive models based on historical sales execution data can be used to provide one or more of the following types of predictive analytics: predictions of a probability of an offer closing within a particular time window based on customer, product, and time gap from expiration)
Olsen teaches configuring assets within the complex asset environment based upon the future sales opportunities, the configuring comprising arranging the tangible assets and the intangible assets to perform the particular purpose. ([0033]  Data relating to service assets or other recurring revenue assets, referred to herein as "recurring revenue data," can include information pertaining to what a commercial entity has sold, such as for example services, products for which related services can be sold, etc. (e.g. the covered assets). [0043]-[0044] custom objects added to a customer’s configuration [0096] a set of parameters representative of a specific offer can be analyzed by a predictive model based on outcomes of other offers, either within a given commercial entity or across aggregated data generated by more than one commercial entity to calculate a predicted outcome for that offer. Test different possible sales approaches (e.g. timing of a first contact relative to a current service asset expiration date, time elapsed in the sales process from first contact by a sales representative to delivery of a quote, etc.) to identify a set of predicted best practices. [0097] Predictive models can also support aggregate opportunity outcome predictions, for example to forecast renewal rates, values, resolution rates, etc. for a group of available offers or opportunities. The outcome predictions can optionally include projections of the value of a set of service assets (tangible) at some point in the future, a total amount of projected revenue for a set of service assets, etc., [0098], [0103] articles depending on the desired configuration.
Olsen does not teach the access module comprising an authentication component, a session authorization component, an identity access management component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system; the identity access management component providing a framework for ensuring access to resources of the sales facilitation system a localization component; the localization component adapting operation of the sales facilitation system to a particular location; 
Ramamurthy teaches the access module comprising an authentication component (Col 8 lines 3-10 Access Server 34 provides authentication, authorization, and auditing (logging) services), a session authorization component (Col 9 lines 11-25 The received log-on information (session authorization) is then passed back to Web Server 18 and on to Web Gate 28. Web Gate 28 in turn makes an authentication request to Access Server 34, which determines whether the user's supplied log-on information is authentic or not. Access Server 34 performs the authentication by accessing attributes of the user's profile and the resource's authentication criteria stored on Directory Server 36.) , an identity access management component (Col 9 lines 65-67, Col 10 lines 1-5  Identity Management System, including defining and configuring end user identities and attributes, per attribute access control, who may perform new user and deactivate (revocation) user functions.), the authentication component performing an authentication operation to authenticate a user of the sales facilitation system (Col 8 lines 3-15 Access Server 34 is able to provide centralized authentication, authorization, and auditing services for resources hosted on or available to Web Server 18 and other Web Servers.), the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system (Col 35 lines 66-67, Col 36 lines 1-15 the authentication level 1452 of the authentication scheme used to create the cookie, the user ID 1454 of the authenticated user, the IP address 1456 of the authenticated user, and session start time); the identity access management component providing a framework for ensuring access to resources of the sales facilitation system (Col 12 lines 39-42 Identity Management System shown in FIG. 4, a source from the Identity Management System attempts to access a target in the Identity Management System); a localization component; the localization component adapting operation of the sales facilitation system to a particular location; (Col2 lines 64-67 An identity management system manages identity profiles that store information about various entities. A localized access feature for an identity management system allows for a set of identity profiles to be grouped together in order to define a locale., Col 3 lines 9-12, Col 25 lines 3-8 Access Server 34 determines whether the policy domain associated with the matching URL prefix calls for one or more host ID's. In one embodiment, resources are mapped to certain policy domains if the port number of a resource request and the location of the resource itself conform to one or more host ID's. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the access module comprising an authentication component, a session authorization component, an identity access management component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system; the identity access management component providing a framework for ensuring access to resources of the sales facilitation system a localization component; the localization component adapting operation of the sales facilitation system to a particular location;, as disclosed by Ramamurthy in the system disclosed by Starr, for the motivation of providing a method to manage identity profiles by providing a localized access feature that allows for a set of identity profiles to be grouped together to define a locale (Abstract lines 1-4 Ramamurthy)
Olsen/Ramamurthy do not teach the respective asset data comprising information associated with asset utilization patterns, the information associated with asset utilization patterns comprising information associated with how a particular asset is utilized individually and in combination with another asset; the sales facilitation operation determining utilization of each of the plurality of assets within the complex asset environment utilization representing an extent to which a productive capacity of each asset is being used at a particular time; utilization representing a relationship between a capacity of each asset that is being produced and a potential output capacity of each asset when fully used;
Gruby teaches the respective asset data comprising information associated with asset utilization patterns (Fig 1 # 100 collect utilization data, [0009] analyze the usage data of the plurality of assets, [0032]utilization rate for asset, [0040]historical usage patterns), the information associated with asset utilization patterns comprising information associated with how a particular asset is utilized individually and in combination with another asset ([0040]-[0041] the utilization rate is relatively stable, with 35-45% of the sequential compression assets being used on a typical day., [0045] receive various forms of asset usage data, both direct and indirect, [0046] analyze the usage data received via the collector 504, generating various statistical measures of usage for one or more groups of assets (another asset) and recommendations concerning asset acquisition, disposition, and deployment); the sales facilitation operation determining utilization of each of the plurality of assets within the complex asset environment utilization representing an extent to which a productive capacity of each asset is being used at a particular time ([0032] asset usage rate at any given period of time, [0033] peak utilization rate for various assets at regular intervals, [0041] the utilization rate is relatively stable, with 35-45% of the sequential compression assets being used on a typical day.  In fact, when the utilization rates are analyzed statistically, as discussed below, 68.11% of the assets would be the recommended inventory level set, Fig 3 shows excess capacity for asset and utilized capacity for asset); utilization representing a relationship between a capacity of each asset that is being produced and a potential output capacity of each asset when fully used; (Fig 3 shows utilization of asset at 18% and excess capacity and [0041] utilization rate percentage plotted against the number of patients seen in lieu of the raw number of assets utilized.  In this view, it is clear that the utilization rate is relatively stable, with 35-45% of the sequential compression assets being used on a typical day.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the respective asset data comprising information associated with asset utilization patterns, the information associated with asset utilization patterns comprising information associated with how a particular asset is utilized individually and in combination with another asset; the sales facilitation operation determining utilization of each of the plurality of assets within the complex asset environment utilization representing an extent to which a productive capacity of each asset is being used at a particular time; utilization representing a relationship between a capacity of each asset that is being produced and a potential output capacity of each asset when fully used;, as disclosed by Gruby/Ramamurthy in the system disclosed by Olsen, for the motivation of providing a method of monitoring and processing asset usage data ([0002]) and provide recommendation based on utilization rate of asset ([0041] Gruby)
Claim 7 – Olsen discloses system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium ([0011] computer systems are also described that may include one or more processors and one or more memories coupled to the one or more processors.  A memory, which can include a computer-readable storage medium, may include, encode, store, or the like one or more programs that cause one or more processors. Such multiple computing systems can be connected and can exchange data and/or commands or other instructions or the like via one or more connections (data bus), including but not limited to a connection over a network (e.g. the Internet, a wireless wide area network, a local area network, a wide area network, a wired network, or the like), via a direct connection between one or more of the multiple computing systems, etc.) embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations.

Regarding claims 2, 8 and 14,    Olsen as modified by Ramamurthy/Gruby teaches the method of claim 1, system of claim 7 and medium of claim 13, wherein:
Olsen teaches the information regarding each of the plurality of assets comprises information regarding a configuration of each of the plurality of assets ([0085]-[0086] A service asset 402 generally has a current term 1402, which further includes an expiration date.  A service asset 402 also generally has a current service level 1404 associated with it as well as a current contract value 1406.  These data are generally included within an instance of an asset data object 304 that is part of the asset data model 300, that represents the service asset 402, and that is linked by a relationship with the instance of a product data object 302 representing the covered asset 404.  As the expiration date of the term 1402 of the service asset 402 approaches, and offer 406 is generated., [0075])
Olsen teaches the information regarding the configuration of the plurality of assets comprises information from a plurality of data sources ([0035] FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202.  Among other possible data sources, the external client systems 114 referenced in FIG. 1 can include one or more of an entitlement system 204, an order management system 206, a pricing system 210, a product master database 212, a sales force automation system 214, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224, [0085] information regarding covered asset, [0088]).

Regarding claims 3, 9 and 15,    Olsen as modified by Ramamurthy/Gruby teaches the method of claim 1, system of claim 7 and medium of claim 13 wherein:
Olsen teaches the sales facilitation operation comprises providing an asset performance solution ([0076] solution sales phase, [0049] identify different classes of opportunities (e.g. renewal, cross-sell, up-sell, etc.) as well as optimizing offer grouping within opportunities to improve sales productivity), the asset performance solution comprising a sales facilitation solution that meets an asset performance objective ([0059], [0079] an outcome code can indicate one or more of a replacement of the product by the customer, a competitive distributed value added reseller (DVAR), a competitive product replacement).

Regarding claims 4, 10 and 16,    Olsen as modified by Ramamurthy/Gruby teaches the method of claim 3, system of claim 7 and medium of claim 13 wherein:
Olsen teaches the asset performance objective is set by at least one of a seller of the assets ([0059] The term "target" as used herein can be considered as a business objective created via a top-down approach, such as a desired goal set by a manager, supervisor, division vice president, etc. for a given sales period., [0029]) and a prospective buyer of the assets.

Regarding claims 5, 11 and 17,    Olsen as modified by Ramamurthy/Gruby teaches the method of claim 1, system of claim 7 and medium of claim 13wherein:
Olsen teaches the sales facilitation solution includes an option of providing assets having improved utilization when compared to assets presently within the complex asset environment ([0046], [0049] identify different classes of opportunities (e.g. renewal, cross-sell, up-sell, etc.) as well as optimizing offer grouping within opportunities to improve sales productivity.), [0079] an outcome code can indicate one or more of a replacement of the product by the customer, a competitive distributed value added reseller (DVAR), a competitive product replacement, [0096]).

Regarding claims 6, 12 and 18,    Olsen as modified by Ramamurthy/Gruby teaches the method of claim 5, system of claim 7 and medium of claim 13 wherein:
Olsen teaches determination of the improved utilization is performed by an utilization service ([0060] Tools to assist with accurate analysis of how a sales history can drive future sales performance include dashboards and visualizations of analytical content, [0061] dynamic calculation and real time or near real time updating of key performance indicator (KPI) metrics relating to sales performance (utilization) and optimization of a recurring revenue stream), the asset utilization service including an workload service and an performance service ([0061] dynamic calculation and real time or near real time updating of key performance indicator (KPI) metrics relating to sales performance (utilization) and optimization of a recurring revenue stream., [0092] throughput forecasting and management (e.g. to manage workload and properly price quote processing services), SLA management (asset performance). A dynamic (i.e. rules-based or algorithmic) performance management engine for optimizing work/activity allocation)
the workload service generating workload information, the workload information referring to an output of an when performing a particular operation ([0061] dynamic calculation and real time or near real time updating of key performance indicator (KPI) metrics relating to sales performance (utilization) and optimization of a recurring revenue stream., [0092] throughput forecasting and management (e.g. to manage workload and properly price quote processing services)), the performance service generating performance information, the performance information referring to performance of an performance management operation([0087] recurring revenue management system to populate data values in one or more fields relating to one or more of a local opportunity amount, a local transaction amount, an earliest existing end date, an earliest new start date, a latest new end date, a commit level (Red, Yellow, Black, Green, or other representational scheme), a renewal sales stage, a covered product, a service product, a service product description, a client batch quarter, a win/loss result explanation (performance),
Olsen does not specifically teach asset utilization, asset workload, asset performance data
Gruby also teaches determination of the improved utilization is performed by an asset utilization service ([0035] recommendations concerning asset utilization and deployment to enable improved usage of individual assets and groups of assets (Step 112) [0047] statistical measures of asset usage and recommendations concerning one or more assets, i.e., assets to acquire, assets to dispose of, etc., in order to ensure that regular business operations stay within various specified parameters., Fig 3); the asset utilization service including an asset workload service (asset usage data [0041] and Fig 3) and an asset performance service the asset workload service generating asset workload information, the asset workload information referring to an output of an asset when performing a particular operation (Fig 3 shows asset capacity utilization and [0041]-[0043]); the asset performance service generating asset performance information, the asset performance information referring to performance of an asset performance management operation ([0041] the utilization rate is relatively stable, with 35-45% of the sequential compression assets being used on a typical day.  In fact, when the utilization rates are analyzed statistically, as discussed below, 68.11% of the assets would be the recommended inventory level set at 4.5 standard deviations away from the mean.  Accordingly, the system can recommend the disposal of 32% of the assets)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determination of the improved utilization is performed by an asset utilization service; the asset utilization service including an asset workload service  and an asset performance service the asset workload service generating asset workload information, the asset workload information referring to an output of an asset when performing a particular operation ; the asset performance service generating asset performance information, the asset performance information referring to performance of an asset performance management operation, as disclosed by Gruby in the system disclosed by Olsen, for the motivation of providing a method of monitoring and processing asset usage data ([0002]) and provide recommendation based on utilization rate of asset ([0041] Gruby)


Regarding Claim 19,    Olsen discloses the non-transitory, computer-readable storage medium of claim 13, 
Olsen teach wherein:  the computer executable instructions are deployable to a client system from a server system at a remote location ([0099]-[0100] A client and server are generally remote from each other and typically interact through a communication network.).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 2014/012240) in view of Ramamurthy et al. (US 7,080,077 B2), further in view of Gruby (US 2015/0339445 A1) as applied to claim 13, further in view of Freishtat (US 8,868,448)

Regarding Claim 20,    Olsen as modified by Ramamurthy/Gruby teaches the non-transitory, computer-readable storage medium of claim 13, 
Olsen does not specifically teach wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis.
Frishtat teaches wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Col 10 lines 35-45 the customer has requested assistance from an SA., Col 17 lines 23-34, 36-48 In step 1004, the SA greets the customer.  This greeting is either re-active (if the customer has requested help) (on-demand))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the computer executable instructions are provided by a service provider to a user on an on-demand basis, as disclosed by Frishtat in the system disclosed by Olsen, for the motivation of providing a method of facilitating selling interaction with customer (Col 1 lines 12-15) and providing assistance to customer when requested (Col 10 lines 40-55 Frishtat).

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. 
Regarding 112 rejection, applicant point to support in para [0037] for configuring limitation. Examiner withdraws 112 rejection for claims.

Regarding 103 rejection, Applicant’s arguments have been considered but they are not persuasive. Applicant argues that Olsen does not disclose or suggest a sales facilitation engine. Examiner respectfully disagrees. Olsen is directed to processing and managing recurring revenue asset information, for example in support of sales execution and opportunity management for recurring revenue streams.([0002]). Further, applicant states that Ramamurthy does not teach an access module. Examiner respectfully disagrees. ); Ramamurthy teaches the identity access management component providing a framework for ensuring access to resources of the sales facilitation system (Col 12 lines 39-42 Identity Management System shown in FIG. 4, a source from the Identity Management System attempts to access a target in the Identity Management System); the access module comprising an authentication component (Col 8 lines 3-10 Access Server 34 provides authentication, authorization, and auditing (logging) services),

Regarding 101 rejection, examiner has considered all arguments and respectfully disagrees. 
Applicant states claims do not recite mathematical concept, methods of organizing human activity or mental process. Applicant further states claims are directed to a practical application and that specification recites improvement to processor efficiency. Applicant on page 2 states claims are analogous to example 39.
The claim limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (commercial interactions such as marketing or sales activities or  behavior, business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. These limitations describe the abstract idea of performing sales operations which is a fundamental economic principle or practice. That is, other than reciting the structural elements (such as a sales facilitation architecture, a processor, a data bus, a non-transitory medium), the claims are directed to facilitating a sale of an asset used in a complex asset environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. The additional elements of a sales facilitation architecture, a processor, a data bus, a non-transitory medium, access module, sales facilitation engine, machine learning, training machine learning engine using results; however these elements do not integrate the judicial exception is not integrated into a practical application because the claim merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and link the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitation of machine learning; using the machine learning engine is recited at a high level of generality. Soundar (US 2016/0212266) discloses a machine learning model and training of the model based on collected data ([0217]). The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 
Regarding improvement argument, Examiner respectfully disagrees. While the Applicant’s specification may disclose alleged improvements to processor efficiency, the specification merely recites the alleged improvements ([0017] with no further detail to how the claim set achieves such an improvement. MPEP 2106.05(a) recites “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. Examiner notes neither specification nor claims recite how the improvement/processor efficiency is achieved. The instant claims are directed to an abstract idea, and does not integrate the abstract idea into a practical application. The additional elements recited in the instant claims are only to generic computing components that implement the abstract idea on a computing environment. As such, it can be interpreted that the instant claims only make the abstract idea more efficient, and there are not actual changes/improvements to any computing components. The claims are wholly directed to the abstract idea of facilitating sales operations. Furthermore, the information handling system is not a specialized computing device as it merely uses generic computing components that execute instructions to perform the abstract idea. Such a device may be programmed to perform any abstract idea, and is not a particular device. 
The applicant argues that the claims are similar to example 39 which refers to “training a neural network”. However, the examiner respectfully disagrees as example 39 from the 2019 PEG recites a method of training a neural network to perform a specified task of facial detection. These claims are not similar to the recited claims as the recited claims simply using a computer to perform a series of sales facilitation operation, while example 39 recited a method of training a neural network to perform a specific tasks. The current claims recite machine learning at high level of generality and do not recite limitations regarding training a machine learning model/operation. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Petrossi (US 8,335,707 B2) discloses method of developing sales information for use in a buyer-seller environment.
  Katz (US 7,870,012) discloses a method for assisting a user with procurement decisions, sourcing decisions and strategic sourcing decisions in an enterprise.
  Liversay (US 2008/0065445) discloses matching buyers and sellers of either goods or services, or goods and services for a project.
  Freishtat (US 8,864,448) discloses providing the SA with best practices information from the practices engine includes sales advice, external information, and product and catalog information, such as comparisons to other products, third party information regarding the product, sales pitches, related products, specific product information, warranty information, promotional information, shipping options, and terms of sale.
Dasgupta (US 2014/0180740) discloses asset assignment/utilization in a service delivery environment.
Rothschild (US 2014/0074671) discloses system for improving return on assets.
Shiralkar et al. (US 2012/0203773 A1) determining utilization of each of the plurality of assets within the complex asset environment (Fig 6 # 620, 6640 utilization tracker/metrics and [0085]-[0086] Utilization tracker 620 receives from the users, usage data for the suitable electronic asset representing an extent of use of the suitable electronic asset in delivering software services and generates a set of utilization characteristics of the suitable electronic asset based on the usage data., [0091])  utilization representing an extent to which a productive capacity of each asset is being used at a particular time ([0089] Utilization tracker 620 is also designed to provide the generated utilization metrics (640) to one or more of asset managers 235 to enable the asset managers to determine the effectiveness of reuse of the assets downloaded from asset repository 280.)
Sounder (US 2016/0212266 A1) teaches the sales facilitation engine comprising a machine learning engine ([0216] marketing analysis using machine learning, [0219]) and training the machine learning engine using results from the sales facilitation operation ([0216] marketing analysis data may be used to train one or more machine learning methods to learn relationships among various attributes, [0217])
Bruno (US 2016/0328673) discloses configuring an asset management system
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629